Appeals by the defendant from (1) a judgment of the County Court, Rockland County (Kelly, J.), rendered June 26, 1991, convicting him of criminal sale of a controlled substance in the third degree (three counts) and criminal possession of a controlled substance in the third degree (three counts) under Indictment No. 90-00202, upon a jury verdict, and imposing sentence, and (2) an amended judgment of the same court, rendered June 26, 1991, revoking a sentence of probation previously imposed by the same court (Nelson, J.), upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his previous conviction of criminal possession of a controlled substance in the fourth degree under Indictment No. 89-00174.
Ordered that the judgment and amended judgment are affirmed.
Contrary to the defendant’s contentions with respect to his conviction under Indictment No. 90-00202, we find that the trial court properly denied his motion to set aside the jury verdict on the basis of newly discovered evidence. The evidence offered in support of the motion would have served only *669to impeach or contradict evidence adduced at trial (see, People v Salemi, 309 NY 208, 215-216, cert denied 350 US 950; People v Estela, 177 AD2d 646, 647).
In light of our determination, there is no basis for vacatur of the plea under Indictment No. 89-00174 (cf., People v Clark, 45 NY2d 432). Sullivan, J. P., Rosenblatt, Miller and Ritter, JJ., concur.